FRANK, Judge.
Gerald Kevin Bolton has appealed from sentences imposed upon him following the revocation of his probation. Because the violations were willful and substantial, we affirm the trial court. We must remand for resentencing, however, for two reasons.
First, the oral pronouncement of one of the sentences was either garbled or inaccurately transcribed. No matter what the reason, it is impossible to determine whether the written sentence in case number 89-017553 conforms to the oral pronouncement. Thus that sentence must be clarified. The sentence in case number 89-14412 is not affected by this problem, however, and will stand.
Second, Bolton contends that it was error for the judge to impose probation for misdemeanors in two other cases in which the original probationary term had expired. We agree. See Medina v. State, 604 So.2d 30 (Fla. 2d DCA 1992); Servís v. State, 588 So.2d 290 (Fla. 2d DCA 1991). Accordingly, on remand, the terms of one year probation in case number 89-12289, Count II, and in case number 89-17553, Count III, will be stricken.
Reversed and remanded for further proceedings consistent with this opinion.
RYDER, A.C.J., and BLUE, J., concur.